Action for money had and received. Defendant had judgment. Plaintiff appeals. The question presented is whether this cause of action will lie under the facts shown.
Defendant L.J. Myers, as agent for the estate of L.W. Myers, deceased, made a cropping contract for the years 1924 and 1925 in behalf of said estate, with plaintiff, a Chinese. The estate was operating its farm property under a special order of court. The finances for and from these operations were carried in a special account in the bank upon which defendant alone had the right to check. Under the cropping contract plaintiff was entitled to a percentage of the fruits and vegetables produced. For each of these years he delivered the whole crop to said estate through defendant as agent. The crops were sold and the proceeds deposited in this special account. Defendant was to disburse to plaintiff the portion thereof due him. It appears that for the year 1924 he arbitrarily retained from the amount due plaintiff the sum of $481.90. In the same manner for the year 1925 he retained the sum of $417.37, the aggregate of these sums constituting the amount sued for here.
[1] The evidence shows no justifiable excuse for the retention of said sums. The sole contention upon this appeal is that a cause of action for money had and received will not lie. No claim is made by defendant that said amounts were not on deposit in the said special account; neither is there any claim by him that his liability should be limited in any way.
There is no merit in the contention that a cause of action for money had and received will not lie. Such claim was *Page 429 
answered adversely to defendant in the recent case of Irvine v.McGregor, 203 Cal. 583 [265 P. 218]. Upon authority of that case and the cases upon which it is predicated, the judgment in this cause is reversed.
Curtis, J., Richards, J., Langdon, J., and Seawell, J., concurred.